DETAILED ACTION
This action is in response to communications filed 2/19/2021:
Claims 1-24 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 13, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. For example:
McGrath (US20060083394) teaches an audio processing method (abstract, method), comprising:
obtaining M first audio signals by processing an audio signal by M virtual speakers corresponding to the M first audio signals respectively, wherein M is a positive integer (Fig. 1, ¶11, audio input sources can be made to appear at difference locations [i.e. virtual sound sources or virtual speakers] through the use of RHTFs);
obtaining M first head-related transfer functions (HRTFs) to which the M first audio signals correspond from the M virtual speakers to a left ear position, the M first HRTFs corresponding to the M virtual speakers respectively (Fig. 1, virtual sound sources are created using HRTFs for each respective input audio signal);
obtaining M second HRTFs to which the M first audio signals correspond from the M virtual speakers to a right ear position, the M second HRTFs corresponding to the M virtual speakers respectively (Fig. 1, virtual sound sources are created using HRTFs for each respective input audio signal);
modifying high-band impulse responses of a first quantity of first HRTFs to obtain a first quantity of first target HRTFs, wherein the first quantity is not less than 1 and not greater than M (¶102, 122, Fig. 10, system includes a cross-talk canceller [i.e. a target HRTF in which cross-talk is cancelled]; Examiner notes that McGrath fails to explicitly disclose only modifying the high-band portion of the impulse response);
modifying high-band impulse responses of a second quantity of second HRTFs, to obtain a second quantity of second target HRTFs, wherein the second quantity is not less than 1 and not greater than M (¶102, 122, Fig. 10, system includes a cross-talk canceller [i.e. a target HRTF in which cross-talk is cancelled]; Examiner notes that McGrath fails to explicitly disclose only modifying the high-band portion of the impulse response);
Although McGrath teaches the above and a situation wherein M=2 [that is a stereo situation], the reference fails to teach for situation in which M does not equal to 2. Therefore, McGrath fails to teach obtaining, based on the first quantity of the first target HRTFs, a third quantity of first HRTFs, and the M first audio signals, a first target audio signal corresponding to a current left ear position, wherein the third quantity of first HRTFs are HRTFs other than the first quantity of first HRTFs in the M first HRTFs, the sum of the first quantity and the third quantity is equal to M; and
obtaining, based on a fourth quantity of second HRTFs, the second quantity of second target HRTFs, and the M first audio signals, a second target audio signal corresponding to a current right ear position, the fourth quantity of second HRTFs are HRTFs other than the second quantity of second HRTFs in the M second HRTFs, and the sum of the second quantity and the fourth quantity is equal to M.
Claim 13 recite similar claim elements as claim 1. Claim 13 is directed to an apparatus for performing said method claimed in claim 1. Therefore, although some claim limitations of claim 13 can similarly be satisfied by using McGrath, McGrath would ultimately fail to teach all of the limitations.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651